HoCH, J.
(dissenting): Being unable to concur in the majority view, the reasons for my dissent will be briefly stated. The statute under scrutiny purports to enable the board of directors of any school district of a certain class to provide two years of college work and to issue bonds for the purchase or erection of buildings for that purpose. However, in order for a district to come within the act, all the following conditions must exist:
(1) It must maintain a high school;
(2) It must be located in a county having a population not less than twelve thousand and not more than fifteen thousand seven hundred;
(3) It must not have within its boundaries a first-class city;
(4) It must not have within its boundaries a second-class city;
(5) It must have within its boundaries a third-class city in which is located a junior college;
(6) Such junior college must be privately owned and operated.
It seems clear to me that the statute is special in character, intended and understood to apply to only one district in the state.
It is agreed by the parties that when this statute was enacted in 1937 the plaintiff school district had within its boundaries the only third-class city in Kansas having a privately owned and operated junior college, and that it is the only district to which the act has at any time applied. The majority opinion takes up one by one the conditions precedent to applicability of the act. As to population it points out that in 1937 there were fourteen counties within the *55population limits, but that since then the number has dropped to thirteen; five of these counties have no first- or second-class cities. But it is not contended that any of these five counties has at any time had a third-class city in which is located a junior college, much less one which is privately owned and operated. The majority opinion states that in 1937 there were nine such institutions in the state, but that now there are only eight. From these facts it would appear, therefore, that there is actually less probability now than when the statute was enacted that there will be another school district which exactly fits, in all its various details, the specifications of the statute. Nor does the argument seem persuasive to me which merely considers each of the conditions seriatim for the purpose of showing that it cannot be regarded beyond the realm of probability that it will be met by other districts. The real question is whether it can reasonably be said that the legislature had in mind that all the conditions would probably obtain contemporaneously in other school districts and enacted the statute with such probability in mind. Too much credulity is called for, it seems to me, to think that the statute was not framed for the purpose of affecting one school district in Kansas — the only one then existing or at all likely to exist.
Highland College, here involved, and the only college to which the act has ever applied, is a fine historic Kansas institution whose interests have an appeal to all of us. The desirability of the enactment, in relation to it, is not here in issue, nor is any question of good faith presented. But it should be remembered that article 2, section 17, of the constitution, here involved, does not prohibit all special legislation. It only prohibits the enactment of a special act in cases “where a general law can be made applicable.” If a local situation exists which properly calls for legislative attention and the particular facts make a general law inapplicable, there is no reason why it should not be openly and frankly presented as such, and there is nothing in the constitution which would invalidate it simply because it is special in character. (State, ex rel., v. Wyandotte County Comm’rs, 140 Kan. 744, 42 P. 2d 46.)
The majority opinion does not uphold the instant statute on the grounds that while it employs terms general in character it is plainly intended to be a special act and therefore valid. (See Rambo v. Larrabee, 67 Kan. 634, 73 Pac. 915.) On the contrary, the opinion interprets the statute to be a general act, that issue being one for judicial determination. (Const., art. 2, sec. 17.)
*56The constitutional prohibition of special acts enacted under the guise or disguise of general acts was intended to prevent a very bad legislative practice which is fraught, as this court has many times pointed out, with many public evils. With all respect for the views of the majority, the effect of the decision, in my opinion, is to lower the bar of the constitution and to contribute, however unintentionally, to that sort of practice.